Citation Nr: 1746248	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  09-45 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for arrhythmia, for the period on appeal prior to June 17, 2010.

2.  Entitlement to an evaluation in excess of 30 percent for arrhythmia, for the period from June 17, 2010.

3.  Entitlement to an evaluation in excess of 10 percent for hypertension, for the period on appeal prior to December 26, 2007.

4.  Entitlement to an evaluation in excess of 30 percent for diabetic nephropathy with hypertension, for the period from December 26, 2007.

5.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity.

6.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity.

7.  Entitlement to an initial compensable evaluation for peripheral cortical cataracts. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This appeal is before the Board of Veterans' Appeals (Board) from September 2008 and March 2009 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Board remanded the Veteran's appeal with instruction to obtain relevant records, to include from the Social Security Administration.  The appropriate records were obtained, and in March 2016 the Board denied an increase to his ratings for diabetes mellitus and peripheral neuropathy.  The Board also remanded the remaining issues with instruction to provide VA examinations which were conducted in May 2016.  The Veteran appealed the denial of increases to his peripheral neuropathy ratings to the United States Court of Appeals for Veterans Claims (Court), which vacated the denial in a September 2016 order granting a joint motion for partial remand (JMPR).  The Board subsequently remanded the appeal in January 2017 with instruction to obtain clarifying information correcting inadequacies in the May 2016 VA examinations.  The appropriate clarifications were provided in February and March of 2017.  The Board is therefore satisfied that the instructions in its remands of August 2014, March 2016, and January 2017 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the period on appeal prior to June 17, 2010, the Veteran's arrhythmia was not productive of paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by electrocardiogram or Holter monitor, symptoms produced by 7 METs or less, diagnostic evidence of cardiac hypertrophy or dilatation, acute congestive heart failure, left ventricular dysfunction with ejection fraction of no more than 50 percent, hospital admission for sustained ventricular arrhythmia, ventricular aneurysmectomy, or an AICD in place.

2.  For the period on appeal from June 17, 2010, the Veteran's arrhythmia was not productive of symptoms produced by 5 METs or less, acute congestive heart failure, left ventricular dysfunction with ejection fraction of no more than 50 percent, hospital admission for sustained ventricular arrhythmia, ventricular aneurysmectomy, or an AICD in place.

3.  For the period on appeal prior to December 26, 2007, there was no indication of diabetic nephropathy and hypertension was not productive of diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

4.  For the period on appeal from December 26, 2007, diabetic nephropathy with hypertension was not productive of diastolic pressure predominantly 120 or more, constant albuminuria with edema, definite decrease in kidney function, creatinine more than 4mg%, required daily dialysis, the preclusion of more than sedentary activity, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

5.  Peripheral neuropathy of the left lower extremity is not productive of moderately severe or severe incomplete paralysis or of complete paralysis.  

6.  Peripheral neuropathy of the right lower extremity is not productive of moderately severe or severe incomplete paralysis or of complete paralysis.

7.  The Veteran's preoperative cataracts are not productive of impaired visual fields or visual acuity manifesting in corrected distance vision worse than 20/40 in either eye.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for arrhythmia, for the period on appeal prior to June 17, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7011 (2016).

2.  The criteria for an evaluation in excess of 30 percent for arrhythmia, for the period on appeal from June 17, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7010 (2016).

3.  The criteria for an evaluation in excess of 10 percent for hypertension, for the period on appeal prior to December 26, 2007, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

4.  The criteria for an evaluation in excess of 30 percent for diabetic nephropathy with hypertension, for the period on appeal from December 26, 2007, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.115b, Diagnostic Code 7502 (2016).

5.  The criteria for an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

6.  The criteria for an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

7.  The criteria for an initial compensable evaluation for peripheral cortical cataracts have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.79, Diagnostic Code 6027 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Increased Ratings

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Arrhythmia

The Veteran seeks an increase to his evaluations for arrhythmia.

Diseases of the heart may be evaluated based on metabolic equivalents (METs), defined as the energy cost of standing quietly at rest and representing an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When evaluation requires the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity may be used (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow).

The Veteran's arrhythmia is rated as sustained ventricular arrhythmias under 38 C.F.R. § 4.104, Diagnostic Code 7011.  He is in receipt of a 10 percent rating prior to June 17, 2010, and a 30 percent rating thereafter.  Under this code, symptoms produced by METs means a workload of that number of METs results in dyspnea, fatigue, angina, dizziness, or syncope.  A 10 percent rating is warranted for symptoms produced by greater than 7 but not greater than 10 METs, or the requirement of continuous medication.  A 30 percent rating is warranted for symptoms produced by greater than 5 but not greater than 7 METs, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year; symptoms produced by greater than 3 but not greater than 5 METs; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure; symptoms produced by 3 METs or less; left ventricular dysfunction with an ejection fraction less than 30 percent; for an indefinite period from the date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrhythmia; for an indefinite period from the date of hospital admission for ventricular aneurysmectomy; or for an automatic implantable cardioverter-defibrillator (AICD) in place.  Ratings of 100 percent based on hospital admission shall be reevaluated based on a new VA examination to be given 6 months after discharge.

Supraventricular arrhythmias are evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7010.  A 10 percent evaluation is warranted for permanent atrial fibrillation, or for one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by electrocardiogram or Holter monitor.  A maximum 30 percent evaluation is warranted for paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by electrocardiogram or Holter monitor.

Private treatment records reflect that in September 2007 the Veteran's atrial fibrillation and cardiac arrhythmia were well-controlled by medication.  He denied associated chest pain, diaphoresis, dizziness, dyspnea, edema, fatigue, orthopnea, palpitations, paroxysmal nocturnal dyspnea, shortness of breath, syncope, near syncope, and weakness.

In March 2008 the Veteran underwent a general medical examination in connection with his claim for disability benefits from the Social Security Administration.  His heart was normal on examination.  He was diagnosed with a history of questionable atrial fibrillation with pacemaker placed and no current specific symptomatology.

At a June 2008 VA examination for diabetes mellitus, the Veteran reported that he could walk a quarter to a half mile before he became winded and had to stop.  There was no chest pain, cough, or expectoration.

At a September 2008 VA examination for diabetes mellitus, the examiner noted that the Veteran had been diagnosed with atrial fibrillation.  The disability was under moderate control, with arrhythmia worsened by high sugars or exertion.  He denied chest pain but reported shortness of breath with exercise.

In his April 2009 notice of disagreement, the Veteran reported that he had difficulty sleeping because of his high heart rate.

At a June 2009 VA examination for diabetes mellitus, the examiner noted that the Veteran had been diagnosed with atrial fibrillation.  The disability was under moderate control, with arrhythmia worsened by abnormal sugars and exercise.  He denied chest pain but reported shortness of breath.  

VA treatment records reflect that in May 2010 the Veteran reported occasional chest pressure with maximum exercise, specifically when pushing a lawnmower or when walking or running fast.  He denied dizziness and syncope.  A June 2010 Holter monitor study showed atrial fibrillation at 77 percent of the recording period, with rare runs of ventricular and supraventricular tachycardia present with no associated symptoms.  In a METs test the Veteran exercised to 5.3 METs and had to stop because of fatigue.  The exercise caused no significant symptoms and no significant arrhythmias.  Ejection fraction was estimated to be mildly depressed at 40-50 percent, with a caution that this figure may be underestimated.  In September 2010 he reported that he had not experienced chest pain since his METs test.  His mildly reduced ejection fraction was attributed to tachycardia.  

In a June 2011 statement, the Veteran reported that his arrhythmia was keeping him up at night and contributed to him leaving his employment.

VA treatment records reflect that an abnormal September 2011 electrocardiogram showed atrial fibrillation with rapid ventricular response with premature ventricular or aberrantly conducted complexes.  An October 2011 Holter monitor study showed atrial fibrillation with occasional ventricular complexes and without ventricular tachycardia.  He was diagnosed with paroxysmal atrial fibrillation.  An abnormal May 2012 electrocardiogram showed atrial fibrillation.  A December 2012 echocardiogram showed left ventricular systolic function in the lower limits of normal with an estimated ejection fraction of 50-55 percent.  In January 2012 his medication was adjusted to address the uncontrolled rate of his chronic atrial fibrillation.  VA treatment records reflect that he has consistently denied palpitations since September 2012.

The Veteran underwent a VA examination in March 2015.  Continuous medication was required for control of his disability.  He had no myocardial infarction, congestive heart failure, heart valve condition, infection heart condition, or pericardial adhesion.  He had paroxysmal atrial fibrillation, with more than four episodes within the prior 12 months documented by electrocardiogram.  Examination revealed irregular rhythm with maximal impact at the fourth intercostal space.  Heart sounds were irregular.  Peripheral pulses were normal and there was no peripheral edema.  The examiner conducted an interview-based METs test in which the Veteran denied experiencing symptoms with any level of physical activity.  He was diagnosed with supraventricular arrhythmia.  

The Veteran underwent a VA examination in May 2016.  He reported that at times he can feel his heart beating fast but otherwise denied symptomatic palpations, chest pain, dizziness, or other symptoms.  Continuous medication was required for control of his disability.  He had no myocardial infarction, congestive heart failure, heart valve condition, infection heart condition, or pericardial adhesion.  He had constant atrial fibrillation.  He had no hospitalizations since 2004 when a pacemaker was implanted.  Examination revealed irregular rhythm with maximal impact at the fifth intercostal space.  Heart sounds were normal.  Peripheral pulses were diminished.  There was trace peripheral edema in the right lower extremity.  There was no evidence of cardiac hypertrophy.  The examiner noted the December 2012 echocardiogram showing cardiac dilatation and an ejection fraction of 50 to 55 percent.  The examiner noted the June 2010 METs test resulting in 5.3 METs, and conducted an interview-based METs test resulting in 5-7 METs.  In the interview, the Veteran reported symptoms of dyspnea, fatigue, and dizziness.  He was diagnosed with supraventricular arrhythmia with an implanted cardiac pacemaker. 

In a June 2016 statement, the Veteran stated that any time he faces stress or pressure his heart starts beating fast.  He reported this prevented him from working.

The Board remanded this issue in January 2017 with instruction to obtain a clarification opinion from the examiner.  Specifically, the examiner was to explain the significance of the March 2015 ejection fraction of 30 to 50 percent when the diagnosis was supraventricular arrhythmia as opposed to ventricular arrhythmia.  The examiner explained that the December 2012 ejection fraction was 50-55 percent, which was normal.  The examiner was unable to find the 30 to 50 percent ejection fraction referred to in the Board's remands.  The Board now presumes that the remands were referring to the June 2010 ejection fraction, which it addresses further in its analysis.  As the instructions in the prior remands referred to nonexistent evidence and the Board herein appropriately addresses the intended evidence, remand is not appropriate to comply with the prior instructions.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

As an initial matter, the Board finds that the evidence weighs in favor of rating the Veteran's heart disability as supraventricular arrhythmia under Diagnostic Code 7010.  The vast majority of his diagnoses in his treatment records specify atrial fibrillation or supraventricular arrhythmia.  While some testing showed "occasional" ventricular symptoms, Diagnostic Code 7011 specifies "sustained" ventricular arrhythmia.  The Board will nevertheless consider the Veteran for higher ratings under Diagnostic Code 7011 by analogy.  Absent such a finding, the Board finds that the Veteran's disability should be rated under Diagnostic Code 7010.

For the period prior to June 17, 2010, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's arrhythmia.  Higher evaluations are available for paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by electrocardiogram or Holter monitor, symptoms produced by 7 METs or less, diagnostic evidence of cardiac hypertrophy or dilatation, acute congestive heart failure, left ventricular dysfunction with ejection fraction of no more than 50 percent, hospital admission for sustained ventricular arrhythmia, ventricular aneurysmectomy, or an AICD in place.  The evidence weighs against such manifestations for this period.  The disability required continuous medication, which analogizing to sustain ventricular arrhythmia warrants the 10 percent evaluation under Diagnostic Code 7011.  He denied symptoms to private treatment providers in September 2007, and at his March 2008 Social Security examination the examiner found no symptoms of arrhythmia at all.  In April and June of 2009, the Veteran reported high heart rate caused by sugar and exercise, noting that it was making it difficult for him to sleep.  There were no episodes confirmed by Holter monitor or electrocardiogram until June 2010, however, nor were there METs tests or other diagnostic testing on which a higher evaluation may be based.  For these reasons, the Board finds that an evaluation in excess of 10 percent is not warranted for the Veteran's arrhythmia prior to June 17, 2010.  Because this evaluation is based on the need for continuous medication, there is no need to change the currently assigned Diagnostic Code.

For the period since June 17, 2010, the Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's arrhythmia.  Higher evaluations are available for symptoms produced by 5 METs or less, acute congestive heart failure, left ventricular dysfunction with ejection fraction of no more than 50 percent, hospital admission for sustained ventricular arrhythmia, ventricular aneurysmectomy, or an AICD in place.  The evidence weighs against such manifestations.  There is no evidence of hospital admission for sustained ventricular arrhythmia, ventricular aneurysmectomy, or an AICD in place.  At no point has a METs test or interview resulted in a METs level or estimation less than 5.3.  While there is a single June 2010 test resulting in an ejection fraction estimate of 40-50 percent, the test report itself indicated that the figure could be underestimated, and subsequent testing in 2012 revealed normal ejection fraction above 50 percent.  The Board therefore finds the June 2010 report to be unreliable as indicated, and a higher rating cannot be based on it.  Furthermore, due to his diagnosis, the Veteran's disability is more properly rated under Diagnostic Code 7010, for which 30 percent is the maximum rating.  For these reasons, the Board finds that an evaluation in excess of 30 percent is not warranted for the Veteran's arrhythmia for the period since June 17, 2010, and the Diagnostic Code assigned to his rating is to be changed to 7010.

Diabetic Nephropathy with Hypertension

The Veteran seeks increases to his ratings for diabetic nephropathy with hypertension.

Prior to December 26, 2007, the Veteran was in receipt of a 10 percent evaluation for hypertension rated as hypertensive vascular disease under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under this code, a 10 percent evaluation is warranted for diastolic pressure predominantly 100 or more, systolic pressure predominantly 160 or more, or for a history of diastolic pressure predominantly 100 or more controlled by medication.  A 20 percent evaluation is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent evaluation is warranted for diastolic pressure predominantly 120 or more.  A maximum 60 percent rating is warranted for diastolic pressure predominantly 130 or more.

Since December 26, 2007, the Veteran has been in receipt of a 30 percent evaluation for diabetic nephropathy with hypertension, rated as chronic nephritis under 38 C.F.R. § 4.115b, Diagnostic Code 7502.  This code instructs that the disability be rated under the general schedule for renal dysfunction in 38 C.F.R. § 4.115a.  Under this schedule, the Veteran's 30 percent evaluation is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells, or for transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A higher evaluation of 60 percent is warranted for constant albuminuria with some edema, for definite decrease in kidney function, or for hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent evaluation is warranted for persistent edema and albuminuria with BUN 40 to 80mg%, for creatinine 4 to 8mg%, or for generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent evaluation is warranted for required daily dialysis or for the preclusion of more than sedentary activity from one of the following:  persistent edema and albuminuria, BUN more than 80mg%, creatinine more than 8mg%, or markedly decreased function of the kidney or other organ systems, especially cardiovascular.

Private treatment records indicate that in September 2007 the Veteran's blood pressure was measured at 128/76.

VA treatment records reflect that in November 2007 the Veteran's blood pressure was measured at 110/78.

In statements dated December 2007 and January 2008, the Veteran reported that he was on medication to protect his kidneys after having protein show up on his urinalysis.  

In March 2008 the Veteran underwent a general medical examination in connection with his claim for disability benefits from the Social Security Administration.  His blood pressure was measured at 158/84.  He was diagnosed with hypertension.  

At a June 2008 VA examination for diabetes mellitus, the examiner noted a high urinary microalbumin concentration at 4 mg/dl, indicating early diabetic nephropathy.  Urinalysis was normal.  He reported nocturia twice nightly but no burning, dysuria, or incontinence. 

At a September 2008 VA examination for diabetes mellitus, it was noted that he was on oral medication for control of his hypertension, which was asymptomatic at that time.  His blood pressure was measured at 154/83, 158/75, and 154/92.

VA treatment records reflect that in September 2008 the Veteran's blood pressure was measured at 124/80 and at 115/75.  In December 2008 it was measured at 120/70.  In March 2009 it was measured at 104/70 and 105/60.  In June 2009 it was measured at 124/76 and 124/78.

At a June 2009 VA examination for diabetes mellitus, it was noted that he was on oral medication for moderate control of his hypertension.  His blood pressure was measured at 142/79, 140/80, and 139/72.

VA treatment records reflect that in August 2009 the Veteran's blood pressure was measured at 110/78.  In September 2009 it was measured at 142/84 and 120/70.  In January 2010 it was measured at 128/80 and 124/76.  In April 2010 it was measured at 130/74 and 112/70.  In May 2010 his cardiologist noted that his hypertension was controlled by medication.  In June 2010 blood pressure was measured at 130/76.  In August 2010 it was measured at 124/84 and 122/76.  In September 2010 his hypertension was again noted as controlled.  In November 2010 blood pressure was measured at 138/74 and 115/75.  In March 2011 it was measured at 137/86.  In July 2011 it was measured at 108/66 and 115/75.  A September 2011 CT-scan showed normal kidneys.  In December 2012 blood pressure was measured at 133/66.  In January 2012 his cardiologist again noted that his hypertension was controlled by medication.  In March 2012 his blood pressure was measured at 130/80 and 118/78.  In April 2012 he denied chest pain and reported difficulty sleeping at night.  He stated that he could perform activities of daily living and exercise on a stationary bike for 15 minutes without any symptoms.  In September 2012 blood pressure was measured at 147/82.  In November 2012 it was measured at 124/76 and 120/70.  In March 2013 it was measured at 116/82.  In June 2013 it was measured at 120/76.  In October 2013 it was measured at 116/74.  In February 2014 it was measured at 116/74.  In July 2014 it was measured at 122/78.  In November 2014 it was measured at 128/76.  In March 2015 it was measured at 140/88.  His physician noted that his hypertension was controlled by medication.

At a March 2015 VA examination for his arrhythmia the Veteran's blood pressure was measured at 128/76.

VA treatment records reflect that in October 2015 the Veteran's blood pressure was measured at 142/78.  In April 2016 it was measured at 152/84.

The Veteran underwent a VA examination in May 2016.  He reported that he did not feel that chronic nephritis was a current active issue for him.  He denied recent infections.  He did not take continuous medication.  There was no renal dysfunction, urolithiasis, infection, tumor, or transplant.  BUN was 18.9mg% and creatinine was 0.88mg%.  At a contemporaneous examination for his arrhythmia, his blood pressure was measured at 130/80.

VA treatment records reflect that in November 2016 the Veteran's blood pressure was measured at 122/80.

For the period on appeal prior to December 26, 2007, the Board finds that an evaluation in excess of 10 percent is not warranted.  At that time, the Veteran had not reported any issues with his kidneys and VA treatment records did not reflect any diagnosis of nephropathy.  His rating for this period is therefore based on hypertension alone.  Higher ratings for hypertension are available for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  The evidence does not reflect such manifestations, but rather shows that for the entirety of the appeal period his hypertension was adequately controlled by medication, warranting a 10 percent evaluation.  For these reasons, the Board finds that an evaluation in excess of 10 percent for hypertension is not warranted for the period prior to December 26, 2007.

For the period since December 26, 2007, the Board finds that an evaluation in excess of 30 percent is not warranted.  The Veteran's current 30 percent evaluation is warranted for renal dysfunction with hypertension warranting a 10 percent evaluation under Diagnostic Code 7101.  Higher ratings are available for diastolic pressure predominantly 120 or more, constant albuminuria with edema, definite decrease in kidney function, creatinine more than 4mg%, required daily dialysis, the preclusion of more than sedentary activity, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The evidence does not reflect such manifestations.  Indeed, apart from initial urinalysis findings and nocturia, there are no symptoms of nephrology in the record, and at his May 2016 VA examination the Veteran reported that he did not feel that chronic nephritis was a current active issue for him.  Furthermore, as discussed above, the evidence shows that his hypertension was adequately controlled by medication, and a higher rating based on hypertension is likewise not available.  For these reasons, the Board finds that an evaluation in excess of 30 percent for diabetic nephropathy with hypertension is not warranted for the period since December 26, 2007.

Peripheral Neuropathy

The Veteran seeks increases to his evaluations for peripheral neuropathy in both lower extremities.

The Veteran is currently in receipt of two 20 percent ratings for radiculopathy of each of the lower extremities, manifested by paralysis of the sciatic nerve, evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  His current evaluations of 20 percent are warranted for moderate incomplete paralysis.  Higher evaluations are warranted at 40 percent for moderately severe incomplete paralysis, 60 percent for severe incomplete paralysis with marked muscular atrophy, and 80 percent for complete paralysis.  Complete paralysis of the sciatic nerve is present when the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  In rating the peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

The relevant facts in the record prior to the vacated March 2016 Board decision are adequately summarized in that decision, and the Board hereby incorporates that summary into this decision by reference.

In an August 2017 statement the Veteran reported that he did not have any feeling in his lower extremities at all.

The JMR instructs the Board to reconsider the evidence in light of the evidence indicating that the Veteran's peripheral neuropathy resulted in absent deep tendon reflexes in the ankle, weak ankle jerks, decreased deep tendon reflexes in the lower extremities, and difficulty walking and standing.

The Board finds that the evidence does not warrant evaluations in excess of 20 percent for the Veteran's peripheral neuropathy.  His current 20 percent evaluations are warranted for moderate incomplete paralysis.  Higher ratings are available for moderately severe or severe incomplete paralysis or for complete paralysis.  The evidence weighs against such manifestations.  Although the VA examination reports indicate absent deep tendon reflexes in the ankle, weak ankle jerks, decreased deep tendon reflexes in the lower extremities, and difficulty walking and standing, the June 2009 examination and the March 2015 both characterized his symptoms as moderate.  There is no medical evidence in the record characterizing the Veteran's symptoms as moderately severe, severe, or resulting in complete paralysis.  Furthermore, his treatment records are not suggestive of a moderately severe or severe disability in his lower extremities.  In September 2011 he reported that he was able to walk over a mile with no difficulty.  To the extent that the Veteran has sought treatment, it has been primarily due to sensory symptoms, typically tingling and lack of sensation.  The non-sensory symptoms raised in the JMR are not regularly reported in his treatment records, which weighs against a finding that the symptoms are moderately severe or severe, and there is no evidence indicating complete paralysis.  For these reasons, the Board finds that evaluations in excess of 20 percent are not warranted for the Veteran's peripheral neuropathy of the lower extremities.

Cataracts

The Veteran claims a compensable rating for his peripheral cortical cataracts.

The Veteran's cataracts are evaluated under 38 C.F.R. § 4.79, Diagnostic Code 6027.  Under this code, preoperative cataracts and postoperative cataracts with a replacement lens present are evaluated based on visual impairment.  Postoperative cataracts without a replacement lens are to be evaluated as aphakia under Diagnostic Code 6029, which directs that the disability be evaluated based on visual impairment with the resulting level elevated by one step and with a minimum unilateral or bilateral evaluation of 30 percent.  Generally, visual acuity is evaluated on the basis of corrected distance vision.  38 C.F.R. § 4.76.

VA treatment records reflect that in February 2009 he was diagnosed with early cataracts.  His uncorrected distance vision was 20/40 in the right eye and 20/30 in the left eye.

The Veteran underwent a VA examination in August 2009.  His uncorrected distance vision was measured at 20/30 in the left eye and 20/40 in the right eye.  He did not wear corrective lenses.  The lens of each eye showed nuclear sclerosis and significant cortical spoking, which was very peripheral and not interfering with the visual axis.  He was diagnosed with peripheral cortical cataracts that did not appear to be interfering with his central vision.  

In a September 2009 statement, the Veteran reported that he now needed glasses to drive because he had trouble seeing distances.

VA treatment records reflect that in February 2011 corrected distance vision was measured at 20/25 and 20/30.  His cataracts were noted.  In April 2012 his distance vision was 20/40 bilaterally corrected to 20/20.  In March 2013 his corrected distance vision was 20/20 bilaterally.  He was diagnosed with mild asymptomatic cataracts.

The Veteran underwent a VA examination in May 2016.  Distance vision was measured at 20/50 in the right eye and 20/70 in the left eye with each eye corrected to 20/40 or better.  Near vision was measured at 20/100 in both eyes and corrected to 20/40 or better.  He had no complaints.  There were no pupil defects or corneal irregularities.  Slit lamp and external eye examinations revealed mild bilateral nuclear sclerosis with peripheral spoking in the right.  Internal eye examination was normal.  The examiner noted no visual field defect.  There was no aphakia or dislocation of the lens.  He was diagnosed with bilateral preoperative cataracts.

VA treatment records reflect that in June 2016 the Veteran's corrected distance vision was measured at 20/30 in the left eye and 20/25 in the right eye.

The Board remanded this issue in January 2017 with instruction to obtain the visual field chart from the May 2016 examination or, if unavailable, to provide the Veteran with a second examination.  A second examination was performed in February 2017.  Distance vision was measured at 20/70 in both eyes with each eye corrected to 20/40 or better.  Near vision was measured at 20/70 in both eyes and corrected to 20/40 or better.  He had no complaints.  There were no pupil defects or corneal irregularities.  Slit lamp and external eye examinations revealed mild nuclear sclerosis in both eyes with cortical spoking in the right.  Internal eye examination was normal.  There was no aphakia or dislocation of the crystalline lens.  He was diagnosed with bilateral preoperative cataracts.   The examiner noted no diabetic retinopathy and no visual field defect, and explained that neither diabetic retinopathy nor cataracts indicate visual field testing.  The Board finds the examiner's explanation sufficient to establish that cataracts do not cause visual field defects and to substantially comply with the instructions in the January 2017 remand.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

The Board finds that a compensable evaluation is not warranted for the Veteran's cataracts.  Ratings for preoperative cataracts are based on visual impairment.  As the examiner explained in February 2017, the Veteran's cataracts do not affect his visual fields.  Compensable ratings for impaired visual acuity require evidence of corrected distance vision of 20/50 or worse.  See 38 C.F.R. § 4.79.  There is no evidence of corrected distance vision worse than 20/40 in the record.  A compensable rating for cataracts is therefore denied.


ORDER

An evaluation in excess of 10 percent for arrhythmia, for the period on appeal prior to June 17, 2010, is denied.

An evaluation in excess of 30 percent for arrhythmia, for the period on appeal from June 17, 2010, is denied, and the Diagnostic Code is to be changed to 7010.

An evaluation in excess of 10 percent for hypertension, for the period on appeal prior to December 26, 2007, is denied.

An evaluation in excess of 30 percent for diabetic nephropathy with hypertension, for the period on appeal from December 26, 2007, is denied.

An evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.

An evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.

An initial compensable evaluation for peripheral cortical cataracts is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


